Citation Nr: 0523569	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  99-11 370A	)	DATE
	)
	)

On appeal from Decisions Certified by the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for asthma, to include as due to Agent Orange 
exposure. 

3.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a heart disability, to include as due to Agent 
orange exposure.

4.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a kidney disability, to include as due to 
Agent Orange exposure.

5.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for arthritis.

6.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for a heart disability due to a general course of 
treatment afforded by the VA healthcare system.

7.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for a kidney disability due to a general course of 
treatment afforded by the VA healthcare system.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active military service from November 1970 to 
May 1972.

This matter arises from various rating decisions rendered 
since November 1998 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 2002), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.

In April 2003, a hearing was held before Veterans Law Judge 
Hogeboom.  The case was then before the Board for 
consideration in October 2003, at which time certain claims 
were adjudicated and others were Remanded to afford the 
veteran due process.  In August 2005, the Board denied the 
veteran's motion to reconsider the claims denied in that 
Board decision.  

While the case was in remand status, the veteran requested 
another hearing before the Board, and that was held before 
Acting Veterans Law Judge Kane in January 2005.  

Although the veteran's claim for entitlement to service 
connection for insomnia was entertained at his hearing in 
January 2005, a perfected appeal is a procedural condition 
precedent to the Board's jurisdiction over the merits of that 
claim.  An appeal consists of a timely notice of disagreement 
(NOD) in writing and, after a Statement of the Case (SOC) has 
been furnished, a timely substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.202 (2004).  The Board's close inspection of 
the claims file reveals that, in a February 2004 rating, the 
RO determined that a timely NOD had not been submitted with 
respect to the claim of entitlement to service connection for 
insomnia, denied in a July 14, 2000 rating.  Notice of that 
adverse determination that a timely NOD had not been received 
was sent to the veteran on March 4, 2004, and he was afforded 
appellate rights with respect to that more recent 
determination.  A decision that a claimant had not properly 
appealed an earlier decision may itself be appealed, and all 
of the due process rights appurtenant to appeals generally 
inure, providing there is compliance with requisite 
procedural requirements.  See Marsh v. West, 11 Vet. App. 
468, 470 (1998).  However the veteran did not file a NOD as 
to the February 2004 determination.  Accordingly, the Board 
is without jurisdiction to adjudicate whether a timely NOD 
was filed as to the July 2000 rating and/or the merits of the 
underlying claim.  Consequently, the pertinent issue on 
appeal has been adjusted accordingly. 

The Board believes that merging claims of entitlement to 
service connection for heart and kidney claims together with 
claims entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for the same respective underlying condition produces 
the potential for misunderstanding, inasmuch as the pertinent 
facts and respective bases of entitlement are quite 
divergent.  Accordingly, those issues have been separated as 
set forth on the first page of this decision.

In correspondence received at the Board in February 2005, the 
veteran advances what essentially are several disputes 
against his representative, but the Board is without 
jurisdiction as to such matters.  To the extent that the 
veteran's recent correspondence constitutes new claims, they 
are referred to the RO for disposition as appropriate.

The veteran has also raised several questions concerning his 
entitlement to nonservice-connected pension benefits, and 
those questions are also REFERRED to the RO for 
consideration.

The veteran also indicates in recent correspondence he is 
filing a tort claim against VA for 20 million dollars for 
pain and suffering.  The Board has jurisdiction over issues 
concerning the provision of authorized benefits to veterans 
and their dependents.  The Board will not entertain a tort 
claim.

Finally, in June 2005, the veteran filed a motion to correct 
the transcript from the hearing in January 2005.  Correction 
of a hearing transcript is appropriate where errors were made 
in the transcription of the recording.  The veteran's motion 
does not raise such errors, but, instead, he disagrees with 
the issues the Board determined were before it on appeal.  As 
noted in the transcript, a pre-hearing conference was held 
with the veteran and his representative, and it was 
determined that certain issues were for consideration.  
Acting Veterans Law Judge Kane has considered this motion, 
and it is denied.  The veteran also states that the Board is 
required to issue a decision at a hearing.  That is 
incorrect.  The Board decides cases in docket order, and his 
appeal has been considered accordingly.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board apologizes for the additional delay caused by this 
remand.  However, at the time of the veteran's first hearing 
before the Board in 2003, and at the time of the prior Remand 
in 2003, all that was known was that he was receiving 
disability benefits from the Social Security Administration 
(SSA).  It was not until his second hearing before the Board 
in 2005 that he stated benefits were awarded based on at 
least some of the conditions that are the subjects of the 
claims on appeal, although he is not entirely sure.  Efforts 
to obtain any records pertaining to that claim have not been 
accomplished and neither the documentation nor the medical 
evidence used to arrive at a determination is of record.  
VA's duty to assist specifically includes requesting 
information from other Federal departments or agencies.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The Board 
notes that it has been resolved in various cases, 
essentially, that although SSA decisions are not controlling 
for VA purposes, they are pertinent to the adjudication of a 
claim for VA benefits and VA has a duty to assist the veteran 
in gathering such records.  See Collier v. Derwinski, 1 Vet. 
App. 413 (1991); Murincsak, supra; Masors v. Derwinski, 2 
Vet. App. 181 (1992) and Brown v. Derwinski, 2 Vet. App. 444 
(1992).

When this case was last previously before the Board in 
October 2003, it was remanded for a determination as whether 
new and material evidence has been received to reopen any or 
all of the claims of entitlement to service connection for 
"asthma, a heart disability, a kidney disability, or 
arthritis".  The last Supplemental Statement of the Case 
(SSOC) was issued in February 2004, which addressed whether 
new and material evidence had been submitted in terms of the 
claims for sleep apnea, asthma and arthritis, but not in 
terms of the claimed heart disorder or kidney disorder.  
Inasmuch as some of those records relate to a cardiovascular 
disorder and/or a kidney disorder, they should be assessed in 
the context of the pertinent claims.  Moreover, remand 
directives confer upon the veteran or other claimant the 
right to compliance with Remand Orders.  Stegall v. West, 11 
Vet. App. 268 (1998).

A claim of entitlement to service connection for arthritis 
inter alia was denied by an unappealed rating action of May 
29, 2001; that determination was primarily focused upon the 
theory that the claimed disorder was attributable to 
herbicide exposure.  However, at his hearing before the 
undersigned in January 2005, the veteran advanced that his 
current claim for service connection for arthritis derives 
from his in service residuals of right ankle sprain.  The 
Board observes that residuals of a right ankle condition was 
previously denied by an unappealed rating action from 
September 1992 because there was no showing of any pertinent 
pathology at that time.  Moreover, pursuant to an unappealed 
November 1998 rating decision, the RO determined that no new 
and material evidence has been submitted to warrant reopening 
a claim of entitlement to service connection for residuals of 
a right ankle sprain.  A subsequent rating also determined no 
new and material evidence had been submitted to warrant 
reopening the claim of entitlement to service connection for 
residuals of a right ankle condition.  Notwithstanding, the 
RO should also entertain the arthritis claim from the right 
ankle perspective.  

1151 claims

The Board observes that claims of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 on the basis of lack of 
treatment for a heart condition and kidney condition were 
first adjudicated in a May 2003 rating decision.  At the time 
of the October 2003 Remand, documentation of the May 2003 
denial was located in a temporary folder and not accessible 
to the Board.  It was for that reason that the Board remanded 
the claims for adjudication.  However, after the May 2003 
rating decision, there are statements from the veteran within 
the one-year appeal period that can reasonably be construed 
as a notice of disagreement (NOD).  See, e.g., statement 
received November 26, 2003.  

However, a statement of the case (SOC) has not been issued 
addressing the 1151 claims.  The supplemental statement of 
the case (SSOC) issued following the prior Remand, in 
February 2004, also did not address these claims.  The 
appellant's notice of disagreement is still pending.  It is 
proper to remand the claims because he has not yet been 
provided a SOC on these issues.  Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 
130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, 
these issues will be returned to the Board after issuance of 
the SOC only if perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997); Archbold, 9 Vet. App. at 130.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development: 

1.  The Social Security Administration 
should be contacted and requested to 
furnish copies of all medical records 
pertinent to the veteran's award of 
disability benefits.  If medical evidence 
utilized in processing such claim is not 
available, the fact should be entered in 
the claims folder.

2.  After undertaking any development 
deemed appropriate in addition to that 
outlined above, the claims should be 
readjudicated.  The RO should 
readjudicate the veteran's claims based 
on all of the evidence of record.  If the 
determination is adverse to the veteran, 
the RO should provide the veteran and his 
representative with an SSOC.  If any 
benefit sought is not granted, the 
veteran and any representative should be 
afforded an opportunity to respond to the 
SSOC before the case is returned to the 
Board for further review.  Thereafter, 
the case should be returned to the Board 
for further appellate consideration, if 
otherwise in order.  

3.  Provide the veteran a statement of 
the case as to the 1151 claims.  He 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of these 
issues to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claims should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate. 

In taking this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate outcome 
warranted.  No action is required of the veteran until he is 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


			
	CHARLES E. HOGEBOOM	MARK W. GREENSTREET
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                  
_________________________________________________
MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


